Citation Nr: 1227555	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder, including as due to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1990 to November 1990, from June 1991 to August 1993, and from May 1997 to May 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, dated in July 2003 and July 2006.  In July 2003, the RO denied the Veteran's claim of entitlement to service connection for anxiety.  In July 2006, the RO denied her claim of entitlement to service connection for PTSD.

Pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Veteran's claim on appeal was recharacterized as a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, major depressive disorder, and an anxiety disorder, including as due to service-connected migraine headaches, as stated on the title page of this decision.

In July 2008, the Veteran requested a Board videoconference hearing.  She failed to report for her scheduled Board hearing in October 2010.  Therefore, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In November 2010, the Board remanded the Veteran's service connection claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  For the reasons discussed below, the Veteran's claim is REMANDED again to the RO/ AMC.  VA will notify the Veteran if further action is required on her part.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, major depressive disorder, and an anxiety disorder.  Specifically, she has contended that her psychiatric disorder has developed as a result of two different causes.  First, she contends that she was sexually assaulted (referred to as military sexual assault or MST) during her service, leading to the development of post-service psychiatric problem.  Second, she also contends that her depression and anxiety developed at least in part as due to her service-connected migraine headaches. 

The Board's November 2010 remand specifically focused on obtaining a medical opinion to address whether the Veteran's depression and/or anxiety disorder had its clinical onset during service or was related causally to service or her service-connected migraine headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

To this end, the Veteran was afforded a new VA psychiatric examination in December 2010.  Following examination of the Veteran, the examiner specifically diagnosed major depression.  The examiner provided the opinion that the Veteran's depression was at least as likely as not caused by or a result of her military service because she was sexually assaulted during her service, and thus her depression stemmed from that event.  The examiner additionally noted that her anxiety was related to the sexual assault.  The examiner did not specifically comment on whether the Veteran's depression or anxiety had its clinical onset during her service or whether either disability was caused by or aggravated by her service-connected migraine headaches.  

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC committed error by re-certifying this appeal to the Board in December 2011 without ensuring compliance with the November 2010 remand directives.  Given this error, another remand is required.

On remand, the Veteran should be afforded a new and contemporaneous VA psychiatric examination in order to obtain an opinion as to whether the Veteran's anxiety disorder or major depressive disorder had its clinic onset during her military service or were caused by or aggravated by her service-connected migraine headaches.

Additionally, to the extent that the December 2010 VA examiner opined that the Veteran's depression and anxiety were caused by the Veteran's claimed MST, the new VA examiner should ask the Veteran to provide a complete history regarding the alleged sexual assault that she suffered during her service.  In this regard, the Board observes that no evidence has yet been associated with the claims file to corroborate her contention that she suffered MST during service.  

Moreover, upon review of the claims file, it appears that the Veteran has not received VCAA notification specific to her contentions that she suffered personal sexual assault during active service.  Such notice should be provided on remand and should advise the Veteran specifically as to how she may substantiate her claim with evidence from sources other than her service records.  Such sources of evidence can include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes, such as a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, anxiety without an identifiable cause, or unexplained economic or social behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(5) (2011).  The Veteran additionally should be provided with legally adequate notice with respect to her contention that she developed depression and anxiety as due to her service-connected migraine headaches.

Finally, as this case is being remanded for additional development, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA mental health treatment and records of her VA care dated since September 2010 have not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notification letter informing her of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should provide information in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than her service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Request more information from the Veteran regarding the instance(s) of sexual assault that occurred during service, including the date(s) of each incident, statements from anyone who may have known about any such incident, and any other evidence that could corroborate her allegations.  Then allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

The Veteran also should be notified of (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for an acquired psychiatric disorder as secondary to service-connected migraine headaches; (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide.  A copy of this VCAA notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records from the VA Healthcare System in San Antonio, Texas, dated since September 2010.  Any request(s) for these records, and any reply, to include a negative response, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and severity of her acquired psychiatric disability.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  All necessary studies and tests should be conducted.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability, to include PTSD, major depressive disorder, or an anxiety disorder currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected migraine headaches.  If PTSD is diagnosed, then the examiner must identify the alleged in-service stressor on which a PTSD diagnosis is based.  The examiner also should state whether PTSD, if diagnosed, is based on the Veteran's fear of hostile military or terrorist activity and, if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale must be provided for any opinions expressed.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


